DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baltz et al. (GB 2352418 A, hereinafter Baltz, previously cited) in view of Diel et al. (US 2017/0173670 A1, hereinafter Diel).
Re Claim 1. Baltz teaches a casting mold (Fig. 1) for a crankcase of an internal combustion engine, comprising: 

a land core (item 14), wherein the land core is designed and positioned in the water jacket core to form a cooling duct in an inter-cylinder land of the crankcase (Fig. 1); wherein the land core is retained in the frame core (Fig. 1) and is centerable using a top core;
wherein the land core bears via a plurality of retaining surfaces (Fig. 2, surfaces around items 24 & 26) of the land core against or on the frame core;
wherein the land core has a plurality of arrangement portions (Fig. 2, portion around items 24 & 26), wherein the 12Attorney Docket No. 080437.PC754US plurality of arrangement portions each have a respective retaining surface on an end face thereof (Fig. 2);
wherein the plurality of arrangement portions are land-shaped and follow a cylindrical contour (Fig. 2).  

Baltz fails to teach that the land core has a cooling duct portion.

The invention of Diel encompasses foundry core. Diel teaches the land core (Fig. 3, item 1) has a cooling duct portion (items 15 & 16) to form cooling channel in an engine block (para. 1).
In view of Diel, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Baltz to employ a cooling duct portion in the land core; since Diel teaches the advantage of doing it, which is to form cooling channel in an engine block (para. 1).


Regarding “centerable using a top core”: Since the mold of Baltz and the claimed mold are structurally indistinguishable, the mold of Baltz is capable of performing the claimed functions.

Re Claim 2. Since the mold of Baltz and the claimed mold are structurally indistinguishable, the water jacket core of Baltz is capable of being centered before the land core when the casting mold is closed.  

Re Claim 5. The combination teaches wherein the land core has a plurality of cooling duct portions arranged on top of one another (Diel, Fig. 3, items 15 & 16).  

Re Claim 13. A respective core shooter is not a part of the claimed casting mold, but an apparatus to be used with the claimed casting mold. Therefore, the presence of the core shooter does not affect the patentability of the claimed casting mold. 

Claims 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baltz in view of Diel as applied to claim 1 above, and further in view of Scheydecker (DE 102012019192 A1, cited by applicant).
The teachings of Baltz in view of Diel have been discussed above.


The invention of Scheydecker encompasses casting core for crankcase. Scheydecker teaches that the land core has a support element (Fig. 1, item 23).
In view of Scheydecker, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Baltz in view of Diel to employ a support element on the land core, since it would increase the stability of the land core by holding the position of the land core.

Re Claim 9. The combination teaches wherein the support element is disposed above a cooling duct portion (Scheydecker, Fig. 1).  

Re Claim 10. The combination teaches wherein the support element is configured as a core bearing and/or a core print (Scheydecker, Fig. 1).  

Re Claim 11. Baltz in view of Diel fails to teach a retaining surface.
Scheydecker teaches wherein a retaining surface (Fig. 1, items 24a & 24b) is configured on the cooling duct portion.  
In view of Scheydecker, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Baltz in view of Diel to employ a retaining surface on the cooling duct portion, to hold the position of the land core.  

Re Claim 12. The combination teaches wherein the retaining surface is configured as a front projection and/or a rear projection (Scheydecker, Fig. 2).  

Conclusion
Response to Arguments
Applicant's arguments filed 11/1/21 have been fully considered but they are not persuasive.
On page 5, regarding claim 1, applicant argued that the arrangement portions of Baltz would not extend away from the cooling duct potion of Diel, as the arrangement portions of Baltz are the core. Applicant additionally argued that the arrangement portions are not land shaped and do not follow a cylindrical contour.
The examiner disagrees with this because the cooling duct portion of Diel would be placed in the center of the landing core of Baltz (see item A below). Therefore, the arrangement portions of Baltz (portion around items 24 & 26) would be extending away from the cooling duct potion. Also the figure clearly shows that they are land-shaped and follow a cylindrical contour.

    PNG
    media_image1.png
    385
    298
    media_image1.png
    Greyscale


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The rejections above rely on the references for all the teachings expressed in the text of the references and/or one of ordinary skill in the art would have reasonably understood from the texts. Only specific portions of the texts have been pointed out to emphasize certain aspects of the prior art, however, each reference as a whole should be reviewed in responding to the rejection, since other sections of the same reference and/or various combinations of the cited references may be relied on in future rejections in view of amendments. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN E YOON whose telephone number is (571)270-5932. The examiner can normally be reached Monday-Friday 8 AM- 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN E YOON/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        

12/7/2021